Citation Nr: 1451705	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma and removal of a kidney, to include as due to exposure to asbestos and benzene.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the Veteran initially submitted a claim in June 2001 for service connection due to asbestos and benzene exposure.  The claim was denied in a May 2002 rating decision because the Veteran did not specify a disability related to the claimed exposure.  The Veteran submitted a new service connection claim for exposure to asbestos and benzene which was received in November 2009.  In a September 2010 Notice of Disagreement, he clarified that his current claim was for the October 2009 removal of his kidney as a result of such exposure.  Based on this evidence, the Board finds that the November 2009 claim was a distinct claim for a new disability and, as such, new and material evidence is not needed to reopen a claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  On the day of the hearing, the Veteran submitted additional evidence along with a signed waiver of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In an August 2012 written statement, the Veteran raised the issue of entitlement to service connection for asbestosis.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

FINDINGS OF FACT

1. 	The Veteran was exposed to asbestos and benzene during active duty service.
2. 	The evidence is at least in relative equipoise as to whether the Veteran's renal cell carcinoma, and the subsequent removal of his kidney, are related to in-service exposure to asbestos and benzene.


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma and removal of a kidney have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for renal cell carcinoma and removal of a kidney, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from a disease or injury which is clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that his renal cell carcinoma and the subsequent removal of his kidney were the result of exposure to asbestos and benzene during active duty service.  The Veteran served in the United States Coast Guard for twenty years aboard ships that were insulated with asbestos, and he reports that the asbestos often flaked off and fell on him.  Additionally, the Veteran reports that his daily duties in service involved handling benzene fuel and that on one occasion he was over-exposed to benzene following a spill and had to seek medical treatment.  
Private treatment records demonstrate a diagnosis of renal cell carcinoma resulting in the removal of a kidney in October 2009.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnosis of renal cell carcinoma or symptoms related thereto.  However, the Veteran testified that he was exposed to asbestos and benzene during active duty service.  The record shows the Veteran served aboard ships that were insulated with asbestos, and that he handled benzene fuel as a part of his regular job duties.  The record also indicates one documented incident of over-exposure to benzene.  As such, the Board finds credible the Veteran's testimony concerning his in-service exposure to asbestos and benzene.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  As such, the Board finds the Veteran has established an in-service event for service connection purposes.

With respect to a nexus between the current disability and the in-service event, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In a May 2011 medical opinion, the Veteran's private physician, Dr. D. Rodin opines that it is at least as likely as not that the Veteran's renal cell carcinoma is related to his in-service asbestos exposure.  Conversely, there are two VA medical opinions, dated February and March 2012, which reach negative conclusions regarding a nexus of the Veteran's current disability to an in-service event.  In the February 2012 opinion, the VA examiner concludes that the Veteran's renal cell carcinoma was less likely than not caused by his in-service asbestos exposure.  The VA examiner appears to reach a negative conclusion because it is not possible to be sure of the exact cause of renal cell carcinoma.  However, in reaching that conclusion the VA examiner lists several factors that are associated with the development of renal cell carcinoma, including exposure to asbestos and petroleum products.  In the March 2012 opinion, the VA examiner concludes that the Veteran's one-time episode of over-exposure to benzene would be unlikely to significantly contribute to his renal cell carcinoma.  However, the Board finds this opinion is based on the incorrect assumption that the Veteran's benzene exposure was limited to one instance, which is contradictory to the evidence showing the Veteran was exposed to it on a daily basis.  In fact, the VA examiner opines that long-term exposure to benzene is known to cause cancer in humans.  As the rationale of the first opinion does not support its ultimate conclusion and as the second opinion is based on a faulty premise, the Board will afford the VA opinions little probative weight.  See Madden, 125 F.3d at 1477.  

Based on the little probative weight to be afforded the two VA opinions, and taking into account Dr. Rodin's positive nexus opinion, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's renal cell carcinoma and removal of a kidney are related to in-service exposure to asbestos and benzene.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for renal cell carcinoma and removal of a kidney is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).











ORDER

Entitlement to service connection for renal cell carcinoma and removal of a kidney, to include as due to exposure to asbestos and benzene, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


